BARROW, Justice.
This appeal is from an order of the district court made and entered after a hear--ing, granting a temporary injunction restraining and enjoining appellant from using the trademark “SERViSOFT” or “Servi-Soft” in the telephone directory and from advertising in any way under said tradenames or using them in his business. Appellant will hereinafter be referred to as Brady and appellee as SERViSOFT. SERViSOFT in 1942 duly registered the tradename “SERViSOFT” with the United States Patent Office under appropriate laws pertaining thereto. SERVi-SOFT, Inc., is and at all times pertinent has been engaged in the business of sale and servicing water softening tanks and the materials used in the tanks for such water softening process. Its principal place of business is in the State of Illinois. It operates throughout the United States through dealers or representatives. Under the process it is necessary to periodically recharge the tanks which are installed in the homes and places of business of the users. The tanks are sold outright to the dealer or representative and the re-charging is done by him. He charges the users a fee and in turn pays SERViSOFT a royalty thereon.
• In 1946, Brady and SERViSOFT entered into an agreement whereby Brady became a dealer or representative of SERV-iSOFT, under which he had permission to use the tradename “SERViSOFT” -in such business. In 1951, a new contract was entered into which continued until January, 1955, when the contract was cancelled and terminated by reason of Brady’s failure to pay royalties. The contract expressly provided that upon its termination Brady should no longer have th'e right or privilege to use such tradename, but he continued to do so until the granting of the. temporary injunction herein.
Brady contends that the court erred in granting the temporary injunction because such action disturbed the status quo. That contention is overruled. While it is *191true that Brady has been using the trade-name in the San Antonio territory since 1955, he has been doing so with full knowledge that his right or privilege had terminated. Moreover, the record supports the trial court’s implied finding that such use was without the knowledge or consent of SERViSOFT. The record also shows that SERViSOFT, immediately upon hearing of Brady’s infringement, began this suit for injunction.
The rule is well settled in this State that the status quo which is to be preserved by a temporary injunction is the last actual, peaceable, non-contested status of the parties to the controversy which preceded the suit. Obviously that status ended in January, 1955, when Brady ceased to have the right to use the tradename. To sustain Brady’s point would present an anomalous situation. An action to enjoin an infringement does not lie until there is an attempted or threatened infringement, and under Brady’s contention a temporary injunction could not be granted thereafter because the infringement is already commenced.
The rule is also settled that in order to avoid an injunction for infringement the junior user must show that he had in good faith, and without notice of use of the tradename by the senior user, expended money and effort in building up a substantial business in a territory which had been unoccupied for a long period of time by the senior user’s business; and that the senior user, with notice of the infringement, has delayed for an unreasonable time in asserting his rights. Hanover Star Milling Co. v. Metcalf, 240 U.S. 403, 36 S.Ct. 357, 60 L.Ed. 713; United Drug Co. v. Theodore Rectanus Co., 248 U.S. 90, 39 S.Ct. 48, 63 L.Ed. 141; Fruit Industries v. Bisceglia Bros. Corp., 3 Cir., 101 F.2d 752.
The granting or refusing of a temporary injunction rests in the district court’s sound discretion, the exercise of which will not be disturbed on appeal except for clear abuse.’ Gray v. Luther, Tex.Civ.App., 195 S.W.2d 434; Frels v. Consolidated Theatres, Tex.Civ.App., 134 S.W.2d 369. Where the pleadings ¿nd evidence present a case of probable right and probable injury the trial court is clothed with a broad discretion, and its order thereon will be reversed only on a- showing of clear abuse. Transport Co. of Texas v. Robertson Transports; Inc., 152 Tex. 551, 261 S.W.2d 549.
By his sixth point Brady contends that he was not given sufficient notice of the hearing. By his seventh point he contends that he should have been granted a continuance. These points are overruled. It appears that -the -facts were fully developed and the record fails to’ show that he was in any way injured or deprived of any material" evidence.
All of Brady’s remaining points present matters determinable on a final trial of the case.
The order of the trial court is affirmed.